Citation Nr: 1232604	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from June 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO rating decision that denied an increase in a 10 percent rating for a right knee disability (chronic synovitis).   


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by arthritis with some limitation of motion (motion was from 0 to 120 degrees on last examination); even considering pain during flare-ups, there is no compensable limitation of flexion or extension.

2.  The residuals of the Veteran's right knee disability are also productive of slight recurrent subluxation and instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5260, 5261 (2011).  

2.  The criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The September 2008 letter (noted above), also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in July 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service VA treatment records; VA examination reports; and an examination for the VA (performed by QTC Medical Services).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded an orthopedic examination for the VA (performed by QTC Medical Services) in July 2012 regarding his service-connected right knee disability.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service treatment records; post-service VA treatment records; VA examination reports; and an examination for the VA (performed by QTC Medical Services).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran contends that he is entitled to an increased rating for his service-connected right knee disability (chronic synovitis).  He specifically maintains that his right knee disability affects his job performance, daily activities, and his physical health.  He reports that he has recurrent dislocations and lateral instability in his right knee.  He also indicates that he has pain and swelling in his right knee.  The Veteran states that he is always guarding against movement of his right knee that could be painful, which limits his physical activities.  

An October 2008 VA orthopedic examination report includes a notation that the Veteran's claims file was not available for review.  The Veteran reported that he had pain in his right knee on a daily basis and, to some degree, in the medial aspect of the right knee.  He stated that he had intermittent swelling in his right knee.  The Veteran indicated that he had no morning stiffness, but that he would have stiffness at the end of the day.  It was noted that the Veteran reported that he had crepitation and that the range of motion of his right knee was generally reduced.  The Veteran stated that repetitive movement, as well as going up and down steps and stairs, increased his right knee pain.  He reported that he had locking of his right knee as well, and that had also suffered near collapse.  The Veteran indicated that he did not use any braces, canes, or crutches.  He stated that he would take Ibuprofen for his right knee disability and that it helped.  The Veteran maintained that his activities of daily living were not affected.  He reported that he had pain at work, but that he had not lost time from work due to his right knee disability.  The Veteran indicated that flare-ups of pain would occur with activity, and that he would experience additional loss of range of motion at those times.  He stated that he treated his flare-ups with rest and that he would be better after several hours.  It was noted that the Veteran was a truck driver.  

The examiner reported that the Veteran had mild synovial thickening about the right knee.  The examiner stated that there was tenderness along the medial joint line.  The examiner indicated that there was no pain on movement or increased pain on repetitive movement of the Veteran's right knee.  The examiner reported that the Veteran had active and passive range of motion in the right knee of 0 to 120 degrees of flexion.  It was noted that there was 2+ crepitation.  The examiner reported that no lateral collateral, medial collateral, or cruciate ligament laxity, was identified in the Veteran's right knee.  The examiner indicated that the McMurray's test was negative and that there was no atrophy.  

The diagnosis was synovitis of the right knee with normal X-rays.  The examiner reported that he would expect additional loss of motion during flare-ups of pain in the Veteran's right knee of ten degrees in flexion, without weakness or coordination.  The examiner commented that the Veteran would be expected to have moderate difficulty in driving a truck and with moving furniture, but that he should be able to tolerate such difficulty in the immediate future.  

In his April 2009 notice of disagreement, the Veteran reported that his right knee disability had progressively worsened and that it had affected his job performance, daily activities, and his physical health.  The Veteran asserted that there were numerous errors in the October 2008 VA orthopedic examination report.  He stated that he had been unable to perform any work duties that involved overtime after a full day of work due to the pain associated with swelling in his right knee, as well as the decreased range of motion in his right knee.  He maintained that he believed that his inability to perform overtime after a full day of work contributed to why employers were not happy with his performance and why he was left go from a couple of jobs, but that, unfortunately, he could not prove that such occurred.  The Veteran indicated that his daily activities had been reduced significantly.  He reported that when he was done with work, he would have nothing left and that he would have to sit or lay down soon after getting home due to the pain in his right knee.  The Veteran stated that he was constantly taking anti-inflammatory medication.  

The Veteran reported that he did use a knee brace whenever he thought the weather would call for slick conditions such as snow or especially ice.  He stated that such weather conditions had resulted in full or partial dislocations of his right knee on two occasions.  The Veteran indicated that his right knee would give out without reason and that it would also sometimes lock, with both situations causing pain.  He maintained that he had recurrent dislocation or lateral instability of the right knee.  He also reported that he had substantial, audible, "crunching" in his right knee which would occur with walking.  The Veteran stated that the October 2008 VA orthopedic examination was insufficiently comprehensive and that he did have pain on movement, as well as increased pain on repetitive movement, of the right knee.  He also reported that the McMurray's test was painful to the point that he asked the examiner to stop.  The Veteran stated that because of the lateral instability of his right knee and the amount of pain he suffered on a daily basis, he should be provided with a 30 percent or higher disability rating.  

Records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, and dated from May 2009 to October 2009, show treatment for several disorders.  

In his June 2009 VA Form 9, the Veteran reported that he had suffered many dislocations of his right knee since his visit to a VA facility (in 2002).  He indicated that his right knee would give out on a daily basis to some degree.  He stated that his right knee would give out just walking around the house.  The Veteran reported that he had learned to avoid certain activities because they were painful and would cause his right knee to give out.  He stated that he was always guarding against movement that could be painful, which limited his physical activities.  He maintained that he would like his disability rating for his right knee disability to be raised to 20 percent.  

The most recent July 2012 orthopedic examination for the VA (performed by QTC Medical Services) notes that the Veteran reported that his right knee disability had been getting worse.  The Veteran indicated that he had flare-ups that impacted the function of his right knee.  He stated that the flare-ups affected all activities such as running, walking, and standing, as well as his sex life.  The examiner reported, as to range of motion of the Veteran's right knee, that flexion was 120 degrees and that painful motion also began at 120 degrees.  The examiner indicated that extension of the Veteran's right knee was 0 degrees and that there was no objective evidence of painful motion with extension.  The examiner noted that the Veteran was able to perform repetitive-use testing of the right knee.  As to range of motion of the Veteran's right knee after repetitive-use testing, the examiner reported that flexion was 120 degrees and that extension was 0 degrees.  The examiner indicated that the Veteran did not have additional limitation in range of motion of his right knee following repetitive-use testing.  The examiner stated that the Veteran did have functional loss and/or functional impairment of the right knee with pain on movement.  

The examiner indicated that the Veteran had tenderness, or pain to palpation, for the joint line or soft tissues of the right knee.  It was noted that strength was 5/5 with right knee flexion and right knee extension.  The examiner reported that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner stated that, as to the Veteran's right knee, the anterior instability test (Lachman's test); the posterior instability test (posterior Drawer test); and the medial-lateral instability test (valgus/varus pressure to knee in extension and 30 degrees of flexion), were all normal.  The examiner reported that the Veteran did not have any meniscal conditions and that he had not undergone any surgery for a meniscal condition.  The examiner also stated that the Veteran had not undergone arthroscopic or other knee surgery, including a total knee joint replacement.  The examiner indicated that the Veteran did not have any scars of the right knee and that he did not have any other pertinent findings, complications, conditions, signs and/or symptoms related to his right knee disability.  It was noted that the Veteran did not use any assistive devices.  

The diagnosis was degenerative joint disease of the right knee, progression.  A July 2012 X-ray report, as to the Veteran's right knee, relates an impression of mild hypertrophic changes of the medial femoral-tibial compartment and medial aspect of the patellofemoral joint space, with no joint effusion or chondrocalcinosis.  The examiner indicated that the Veteran's right knee disability did impact his ability to work.  The examiner stated that the Veteran reported that his right knee disability affected his ability to perform running and long distance walking, as well as heavy lifting or carrying.  

The medical evidence of record shows that the Veteran's right knee has arthritis (degenerative joint disease) established by X-ray findings.  The Board observes that the range of motion reported at the most recent July 2012 orthopedic examination for the VA (performed by QTC Medical Services), as well as at the October 2008 VA orthopedic examination, would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion warrants a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010, as well as under Diagnostic Code 5020.  The Board observes that the July 2012 orthopedic examination for the VA (performed by QTC Medical Service) reflects that the Veteran stated that he had flare-ups that impacted the function of his right knee and that he indicated that flare-ups affected all activities such as running, walking, and standing, as well as his sex life.  The examiner reported, as to range of motion of the Veteran's right knee, that flexion was 120 degrees and that painful motion also began at 120 degrees.  The examiner indicated that extension of the Veteran's right knee was 0 degrees and that there was no objective evidence of painful motion with extension.  As to range of motion of the Veteran's right knee after repetitive-use testing, the examiner stated that flexion was 120 degrees and that extension was 0 degrees.  The examiner also indicated that the Veteran did not have additional limitation in range of motion of his right knee following repetitive-use testing.  The examiner maintained that the Veteran did have functional loss and/or functional impairment of the right knee with pain on movement.  

Additionally, a prior October 2008 VA orthopedic examination indicates that the Veteran reported that flare-ups of pain in his right knee would occur with activity and that he would experience additional loss of range of motion at those times.  He stated that he treated his flare-ups with rest and that he would be better after several hours.  The examiner, at that time, reported that the Veteran had mild synovial thickening about the right knee and that there was tenderness along the medial joint line.  The examiner indicated that there was no pain on movement or increased pain on repetitive movement of the Veteran's right knee.  The examiner reported that the Veteran had active and passive range of motion in the right knee of 0 to 120 degrees of flexion.  The examiner stated that he would expect additional loss of motion during flare-ups of pain in the Veteran's right knee of ten degrees in flexion, without weakness or coordination.  Therefore, even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that right knee motion is limited to the degree required for a 20 percent rating under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most recent July 2012 orthopedic examination report for the VA (performed by QTC Medical Services), as well as the October 2008 VA orthopedic examination report, both fail to show other than full extension.  Additionally, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is clearly not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent July 2012 orthopedic examination report for the VA (performed by QTC Medical Services), as well as the October 2008 VA orthopedic examination report, both fail to show any evidence of instability of the Veteran's right knee.  The examiner at the July 2012 orthopedic examination for the VA (performed by QTC Medical Services) reported that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also indicated that, as to the Veteran's right knee, the anterior instability test (Lachman's test); the posterior instability test (posterior Drawer test); and the medial-lateral instability test (valgus/varus pressure to knee in extension and 30 degrees of flexion), were all normal.  Additionally, the examiner at the October 2008 VA orthopedic examination reported that no lateral collateral, medical collateral, or cruciate ligament, laxity was indentified in the Veteran's right knee.  The examiner also stated that the McMurray's test was negative and that there was no atrophy at that time.  

The Board notes that the Veteran has maintained that he does have recurrent dislocations or lateral instability in his right knee.  He has specifically reported that his right knee would give out on a daily basis to some degree and that it would give out just walking around the house.  The Board observes that the Veteran is competent to report his symptoms in regard to his right knee.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board notes that although the October 2008 and July 2012 VA examination reports do not objective show right knee instability, because the Board finds the Veteran's report credible, and resolving all reasonable doubt in his favor, finds that the criteria for a 10 percent rating, and no more, are warranted for this distinct manifestation of the Veteran's service-connected right knee disability.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The Board observes that the examiner, pursuant to the July 2012 orthopedic examination for the VA, indicated that the Veteran's right knee disability did impact his ability to work.  The examiner stated that the Veteran reported that his right knee disability affected his ability to perform running and long distance walking, as well as heavy lifting or carrying.  Additionally, the examiner, pursuant to the October 2008 VA orthopedic examination, commented that the Veteran would be expected to have moderate difficulty in driving a truck and with moving furniture, but that he should be able to tolerate such difficulty in the immediate future.  The Board notes, however, that the manifestations of the Veteran's right knee disability are contemplated by the assigned criteria as the evidence does not reflect that the Veteran's right knee disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increase in a 10 percent rating for a right knee disability is denied.  

A separate 10 percent rating for the service-connected right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


